Response to Arguments

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant argued the fluororesin layer of Kawajima is not fluid.  The Applicant pointed to par. [0039] of Dustin cited by the Examiner as disclosing a paste comprising a thermoplastic elastomer, disclosing that the “combination of the thickening agent and the conductor can be considered a paste”, but, the Applicant argued, Dustin does not disclose a fluorofluid as a conductor, does not disclose using fluorosiloxanes as a conductor or fluorosiloxanes that would be a fluid.  The Applicant also argued there is no reason to modify the fluororesin layer of Kuwajima to be fluid.  
The Examiner would like to clarify the statements in the last Office Action with respect to Kuwajima that Kuwajima discloses a layer of conductive fluorofluid, and that “fluororesin of the fluororesin layer B was interpreted as a fluorofluid” (par. 4 of the last Office Action).  The Examiner further stated in the Office Action that “Kuwajima does not specifically disclose that the fluororesin of the fluororesin layer B is fluid” (par. 4 of the last Office Action).  The Examiner notes Kuwajima was interpreted as disclosing a conductive fluororesin layer, wherein it is not specified that the fluororesin layer B is fluid.  While Kuwajima discloses that the fluororesin B can be formed in a sheet form (0137), nowhere does Kuwajima disclose the fluororesin being cured.
With respect to Dustin, Dustin discloses a conductive composite (abstr.) comprising a conductive fluororesin interpreted as a conductive fluorofluid by the Examiner because the fluororesin can be a thermoplastic elastomer as disclosed in the instant Specification having a viscosity (0048, 0049) overlapping the range of viscosity the fluorinated component of the instant invention as disclosed in the Specification, the fluororesin being combined with a conductive paste (0059, 0060, 0065).  The Examiner acknowledges that par. [0059] of Dustin discloses that the paste composition includes an alloy and a thickening agent, the alloy being a conductor, the paste not including a fluororesin (0006, 0007).  The paste comprising the conductor behaves like a fluid (0060, 0065).  The composite of Dustin comprises a thermoplastic elastomer such as perfluoropolyether (0048, 0049), having a viscosity overlapping the viscosity as disclosed in the instant Specification, combined with a conductive paste which behaves like a fluid (0060, 0065), thus, it is the Examiner’s position that the combined thermoplastic elastomer and the conductive paste correspond to the conductive fluorofluid.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive fluororesin of Kuwajima of a conductive composite disclosed in Dustin as conductive fluorofluids are known in the art of conductive composites.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783